Mr. Justice Harker delivered the opinion of the court. O. W. Scanlon recovered a judgment in the City Court of Mattoon against J. F. Gaskill for $44.90, and, after an execution had been issued and returned “ no property found,” sued out a garnishee summons against the plaintiff in error. Plaintiff in error appeared and moved to quash the garnishee summons and return for the reason that he was a receiver, duly appointed by order of court, and that all funds in his hands were in the custody of the law and not subject to garnishment. The courtoverruled the motion and entered conditional judgment. Subsequently a scire facias was issued and final judgment was rendered against him. We can not review the errors assigned and argued for the reason that they are not preserved in a bill of exceptions. There is no bill of exceptions whatever. The recitals of the motion and action of the court entered upon the journal of the court by the clerk does not make it a part of the record. That doctrine is so familiar that a citation of authority is unnecessary. Judgment affirmed.